Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1671
                     Lower Tribunal No. 19-10574 CC
                           ________________

                          Dry Guy's Inc., etc.,
                                  Appellant,

                                     vs.

     Heritage Property and Casualty Insurance Company,
                                  Appellee.


       An Appeal from the County Court for Miami-Dade County, Elijah A.
Levitt, Judge.

     Chad Barr Law, and Chad A. Barr (Altamonte Springs), for appellant.

    Link & Rockenbach, PA, Kara Rockenbach Link and Daniel M.
Schwarz (West Palm Beach), for appellee.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed. See RM & Assocs. Consulting, Inc. v. Olympus Ins. Co.,

No. 3D21-211, 2021 WL 2944250 (Fla. 3d DCA July 14, 2021).